DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-19 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a width of each aperture stop Am having an upper limit that increases from sensor-region pitch px, when distance zk equals zero, to W when distance zk equals distance zL, such that aperture stops Am collectively transmit, through lens Lm, a range of chief- ray angles, and associated marginal rays, within an angle subtended by pixel-array region Rm from the optical center of lens Lm while blocking chief-rays and associated marginal rays outside of the subtended angle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Meyers (Patent No. US 6,137,535) discloses an improved image sensor with a lenslet array, having a smaller number of lenslets and a larger number of photodetectors per lenslet than here-to-fore used, along with associated electronics being inserted in the unused spaces between spaced apart sub-groups of photodetectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878